       Case 1:20-cv-01854-JPO-DCF Document 23 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEKSEY BELYAKOV,
                                 Plaintiff,
                                                                      20-CV-1854 (JPO)
                      -v-
                                                                           ORDER
 IKE BEHAR GROUP, LLC, et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

        In the Court’s experience, cases involving claims under the Copyright Act, 17 U.S.C.

§ 101 et seq., such as this case, often benefit from early settlement discussions before a

magistrate judge. To that end, prior to a Rule 16(b) case management conference, the Court is

referring this case to the Honorable Debra Freeman, United States Magistrate Judge, for

settlement. The parties are directed to confer with each other and with the magistrate judge to

determine the most fruitful time to hold the settlement conference. To facilitate effective and

prompt settlement discussions, the Court ORDERS Plaintiff to produce to Defendant, three

business days in advance of any settlement conference, copies of records sufficient to show the

royalty paid the last three times the picture that is at issue in this case was licensed, as well as the

number of times the picture was licensed in the last five years.

        SO ORDERED.

Dated: July 1, 2020
       New York, New York
                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
